*879The Supreme Court properly denied, without a hearing, that branch of the defendant’s motion which was pursuant to CPL 440.30 (1-a) for DNA testing since the defendant failed to show that there was a reasonable probability that the verdict would have been more favorable to him had DNA tests been performed (see CPL 440.30 [1-a]; People v Weay, 54 AD3d 695 [2008]; People v Brown, 36 AD3d 961 [2007]; People v Shenouda, 307 AD2d 938 [2003]; People v Pugh, 288 AD2d 634 [2001]; People v De Oliveira, 223 AD2d 766 [1996]). Rivera, J.E, Leventhal, Belen and Austin, JJ., concur. [Prior Case History: 2007 NY Slip Op 33009(U).]